Citation Nr: 1112444	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the forfeiture of all accrued or future gratuitous benefits invoked against the appellant under the provisions of 38 U.S.C. § 6104(a), was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The appellant served on active duty in the Philippine Army in service to the United States from December 1941 to January 1943 and from November 1945 to June 1946.  His service also included confinement as a prisoner of war (POW) from May 1942 to January 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Director of the Compensation and Pension Service (C&P Service) of the Department of Veterans Affairs (VA) which determined that the appellant had forfeited all benefits under laws administered by VA by reason of his having rendered assistance to an enemy of the United States by his service in the Japanese-sponsored and controlled Bureau of the Constabulary (BC; also known as the Philippine Constabulary, or PC).  

In June 2008 and September 2010, the Veteran testified at personal and video conference hearings before the undersigned Veterans Law Judge and Acting Veterans Law Judge.  Copies of the transcript for both hearings are of record.  

In a January 2009 decision, the Board determined that the appellant rendered assistance to an enemy of the United States and its Allies, thereby forfeited all accrued or future gratuitous benefits under laws administered by VA.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  Pursuant to the May 2009 Joint Remand, the Court vacated the January 2009 Board decision and remanded the appeal to the Board for additional development and readjudication consistent with the directives contained therein.  

In August 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant was in a non-military status and a voluntary member of the Japanese Bureau of Constabulary (BC) from June 1943 to January 1944.  

2.  The appellant rendered assistance to the Japanese Army as a consequence of his service as a patrolman and porter in the Japanese Bureau of Constabulary.  

3.  As a member of the Bureau of the Constabulary, the appellant rendered assistance to an enemy of the United States.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's rights, claims, and benefits under the laws administered by VA have been met beyond a reasonable doubt.  38 U.S.C.A. §§ 5103, 5103A, 5107, 6104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.902, 3.905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The Board acknowledges that, in this case, there has been no specific notice or development accomplished pursuant to the VCAA with regard to the question of forfeiture.  However, the forfeiture statute resides in Chapter 61 of Title 38 of the United States Code, and the regulations pertaining to forfeiture have their own notice and development provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002), to the effect that the VCAA provisions apply only to procedures under Chapter 51 of Title 38, U.S. Code.  

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 38 C.F.R. § 3.901 or § 3.902 will not be declared until the person has been notified by the Regional Counsel or, in the VA Regional Office, Manila, Philippines, the Adjudication Officer, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following: (1) The specific charges against the person; (2) A detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) Citation and discussion of the applicable statute; (4) The right to submit a statement or evidence within 60 days, either to rebut the charges or to explain the person's position; (5) The right to a hearing within 60 days, with representation by counsel of the person's own choosing, that fees for the representation are limited in accordance with 38 U.S.C.A. § 5904(c), and that no expenses incurred by a claimant, counsel, or witness will be paid by VA.  

VA has complied with all of those specified provisions.  In a March 2005 Proposed Administrative Decision, the March 2005 charge letter from VA, the Final Administrative Decision in May 2005, the November 2005 forfeiture decision by the C&P Service, and the July 2006 Statement of the Case (SOC), the appellant was provided notice of the specific charges against him, a detailed statement of the evidence supporting the charges, and citation to and discussion of the applicable law.  Furthermore, the March 2005 charge letter from VA specifically notified the appellant of the right to submit a statement or evidence within 60 days (either to rebut the charges or to explain his position), and of his right to a hearing within 60 days, with representation by counsel of his own choosing.  The March 2005 charge letter and the July 2006 letter attached to the SOC clearly explained that no expenses incurred by a claimant, counsel, or witness would be paid by VA (fees for representation are limited in accordance with 38 U.S.C.A. § 5904(c)).  

The appellant was informed of the statutory basis for forfeiture actions, and of the evidence considered by the RO in initiating and effectuating the forfeiture of his VA benefits.  He was notified of a proposed forfeiture action, which included the reasons and bases supporting the action.  The appellant has submitted statements in his support, and all known and available evidence relevant to this forfeiture action has been collected for review.  The evidence on file does not show, and the appellant does not contend, that there is any additional evidence relevant to this appeal which has not been obtained.  The Board finds that there is no reasonable likelihood that any additional evidence is available with respect to the issue of forfeiture which presents a reasonable possibility of affecting the outcome of this case, and the appellant has been informed of the evidence which he must present and the evidence which VA would collect on his behalf.  Therefore, no additional assistance or notification is necessary or required, and any conceivable failure of notice or assistance constituted harmless error.  

II.  Decision

Any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage or rendering assistance to an enemy of the United States or its allies shall forfeit all accrued or future gratuitous benefits under laws administered by VA.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.905(b).  

In this case, the basis for forfeiture is that the appellant is shown to have participated in the BC.  Information pertaining to the authority, powers, duties, and functions of the BC, as contained in the official journals of the Japanese military administration and executive orders pursuant thereto provide evidence of the organization and collaboration of the BC with the Japanese Imperial Forces.  Membership in that organization subsequent to December 1941 is evidence of assistance to the Japanese war effort.  The BC has long been recognized by this Board as being part of the Japanese military occupation and administration, and as part of the Japanese Imperial Forces.  However, simple membership in such an organization is not conclusive proof that a veteran was guilty of "mutiny, treason, sabotage or rendering assistance to an enemy of the United States," which is the statutory standard which must be met.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Rather, the circumstances of each individual case must be carefully analyzed to determine the nature and extent of a claimant's involvement with the BC.  

In a September 1956 Additional Information form, the service department certified that the appellant was in beleaguered status from December 8, 1941 to May 5, 1942; missing status from May 6, 1942 to May 9, 1942 and from June 25, 1945 to November 13, 1945; and no casualty status from January 12, 1943 to June 24, 1945.  The Veteran was also a prisoner of war (POW) from May 10, 1942 to January 11, 1943 and served with the Regular Philippine Army from November 14, 1945 to June 30, 1946.  The service department also determined that from July 1, 1943 to January 28, 1944, he was a member of the Japanese Bureau of the Constabulary.  

Thereafter, in June 1945, the Veteran was interrogated by the Counter Intelligence Corps to determine whether the appellant provided aid, comfort, and sustenance to the enemy.  According to the 31st Counter Intelligence Corps Detachment document dated June 1945, the appellant stated that he joined the BC to avoid working directly for the Japanese and to continue to work for a Philippine Army captain.  He further added that he served as a cargador on two Japanese patrols.  In a letter the same month, the Counter Intelligence Corps determined that as a result of interrogation, guerrilla reports, and membership in the BC, the appellant's loyalty was classified as doubtful.  As such, his travel was restricted to only the local area until further notice.  The file also contains extracts of documents prepared by the Philippine Executive Commission, which showed that the appellant graduated from a BC training academy, assigned duties as a patrolman, and issued the appropriate uniforms for performing such duties.  See October 1945 Philippine Executive Commission document.  

In a November 1945 Affidavit for Philippine Army Personnel, the appellant stated that he served in the Japanese BC from July 1943 to January 1944,when he escaped and resumed civilian life.  He further stated that his duties in the BC were to maintain law and order as well as go on patrols; however, he stated that he never participated in an encounter with Philippine Army forces.  He stated that he received pay for working for the BC.  The appellant further added that because of his sickness during his parole release into a concentration camp, he had no other means other than joining the BC in order to recover from his illness.  He stated that he was suffering from malaria and beriberi and joined the organization to survive, according to the July 1956 Certificate of Identification.  

The appellant was notified in March 2005 that it was proposed that he be charged with violation of the provisions of 38 U.S.C.A. § 6104.  A summary of the pertinent evidence was presented.  On the basis of the evidence of record he was charged with violating the provisions of 38 U.S.C.A. § 6104 pertaining to assisting an enemy of the United States and the consequences of doing so, namely, forfeiting benefits under VA laws.  In a May 2005 final administrative decision, it was determined that the evidence was sufficient to warrant submission for consideration of forfeiture for aiding the enemy.  The appellant was notified that the records in his case were being referred to the Board on Waivers and Forfeitures for consideration of the question of forfeiture under the provisions of 38 U.S.C.A. § 6104.  

In November 2005, the Director of Compensation and Pension Service notified the appellant of the decision that under 38 U.S.C.A. § 6104, he had forfeited all rights, claims, and benefits under laws administered by VA.  He was advised that, after consideration of the entire record, it was found that, by virtue of his voluntary service and activities in the BC during the Japanese occupation of the Philippines, he had rendered assistance to the enemy in violation of 38 U.S.C.A. § 6104.  The appellant maintains that he did not aid or render assistance to an enemy of the United States by joining the BC.  In a series of personal statements submitted on behalf of the Veteran, he explains that after his release from a concentration camp in Malayabalay, Bukidnon, he applied for a job opening at the BC for "peace and maintenance of the province of Bukidnon."  He explained that he was in need of money and had no means of survival without the job.  He further added that he joined the BC to serve the people in his town so that they were not exposed to cruel administration by the Japanese Army.  See November 2005, December 2005, April 2006, May 2006, and September 2006 personal statements.  

At the June 2008 and September 2010 Board hearings, the Veteran testified that he had no money or means of support after release as a prisoner of war and joined the BC at the suggestion of the town mayor.  He acknowledged that the mayor did not ask or order him to join.  He stated that he was supervised by Philippine leaders and not by the Japanese and only participated in patrols as a porter.  The Veteran asserted that the September 1989 certificate cleared him of any collaboration with the enemy.  

The Board concludes that the appellant rendered assistance to an enemy of the United States, and thereby forfeited all accrued or future gratuitous benefits under laws administered by VA.  Records of the United States Department of the Army, Philippine Army, and the appellant's written and oral statements show beyond a reasonable doubt that the appellant was a member of the BC and performed paid duties as a patrolman and porter in the BC for at least six months and possibly up to two years.  The Board finds that absent any countervailing evidence, the evidence of record establishes beyond a reasonable doubt that the appellant rendered assistance to an enemy of the United States government.  This fact alone mandates the forfeiture of all VA rights and benefits.  See 38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2010).  The appellant is advised that the Board is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

As the preponderance of the evidence is against the appellant's claim for rights and benefits under Title 38, United States Code, the benefit-of-the-doubt doctrine is not for application in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The declaration of forfeiture against the appellant under 38 U.S.C.A. § 6104(a) was proper, and the appeal is denied.  




			
     JOAQUIN AGUAYO-PERELES	THOMAS D. JONES
	             Veterans Law Judge                                      Acting 	Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
K.J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


